Citation Nr: 1003840	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability, to include asthma. 

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

None




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from October 1990 to October 1994. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Veteran's representative testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the St. Louis RO in March 2008.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In January 2009, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case was issued in May 2009 by the VA Appeals 
Management Center (AMC) which continued the denial of the 
Veteran's claims.  The case is once again before the Board. 

Additional evidence was received into the record in January 
2010 which has not been considered by the RO.  However, the 
Veteran's representative waived RO consideration of the 
additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Referred issue

The Veteran has argued that an August 2006 rating decision 
which denied service connection for a respiratory disability 
contains clear and unmistakable error.  See a June 2006 
statement; see also the December 2009 Informal Hearing 
Presentation (IHP).  That issue has not yet been addressed by 
the RO, and is referred to the RO for appropriate action. See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].


REMAND

In the January 2009 remand, the Board noted that the Veteran 
had filed for Social Security Administration (SSA) disability 
benefits and remanded the case in order to obtain any records 
associated with his SSA claim.  In February 2009, the AMC 
received an electronic copy of the Veteran's SSA records 
which included a May 2007 determination that the Veteran's 
disabilities did not prevent him from working.  However, in a 
May 2009 statement, the Veteran indicated that his SSA claim 
had been granted and requested the VA contact the SSA.  He 
has submitted an October 2009 letter from the SSA indicating 
that he will begin receiving benefits.  

The SSA records that were received by the Board were compiled 
in February 2009.  As noted above, it appears that there has 
been significant development of the Veteran's claim following 
this date.  Furthermore, the Veteran and his representative 
have specifically requested that VA contact the SSA to obtain 
any recent documents.  See a May 2009 statement; see also the 
December 2009 Informal Hearing Presentation, page 11. 

In a statement dated in January 2010, the Veteran's 
representative indicated that additional evidence was being 
submitted which included a statement by the Veteran that his 
psychiatrist had told him that his schizophrenia was 
permanent.  No such document was included in the submission 
in January 2010.  The Veteran should be advised of the 
absence of such document, and afforded the opportunity to 
submit such statement for the record.  Also, a VA progress 
note submitted in January 2010, and dated in December 2009, 
suggests that there may be outstanding clinical treatment 
records from the VA mental health clinic in Fayetteville, 
Arkansas.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social 
Security Administration (SSA) and request 
an updated copy of the Veteran's records 
regarding any award of SSA disability 
benefits dated in 2009, including any SSA 
administrative decision(s) (favorable or 
unfavorable), and the medical records upon 
which the decision(s) were based.

2.  The AOJ should contact the VA mental 
health clinic in Fayetteville, Arkansas 
and request a copy of all clinical reports 
of treatment of the Veteran since 2005.  
If no such records are available, such 
unavailability should be documented in the 
claims folder.

3.  The AOJ should contact the Veteran, 
with a copy of the letter to his 
representative, and advise the Veteran 
that, although referenced by the Veteran's 
representative in a January 2010 cover 
letter to additional evidence, no 
statement by the Veteran that his 
psychiatrist had told him that his 
schizophrenia was permanent accompanied 
the additional evidence submitted in 
January 2010.  The Veteran should be 
advised that he may submit a copy such 
statement to the VA.  

4. The AOJ should then readjudicate the 
issues on appeal. If any benefit sought is 
not granted to the Veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond. Thereafter, 
the case should be returned to the Board, 
as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


